Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146333(72)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  FRADCO, INC.,                                                                                                       Justices
            Petitioner-Appellee,
  v                                                                 SC: 146333
                                                                    COA: 306617
                                                                    Michigan Tax Tribunal No:
                                                                    00-409506
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  ____________________________________/

       On order of the Court, the motion for attorney fees and clarified bill of costs is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
         p1015
                                                                               Clerk